Citation Nr: 0530486	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his sister, and his daughter




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to March 
1946.

This matter comes before the Board on appeal from a February 
2000 rating decision by the RO which, in part, denied the 
veteran's application to reopen a previously denied claim of 
entitlement to service connection for a back disability.  
This matter also comes to the Board on appeal from a July 
2000 rating decision that, inter alia, denied a claim of 
entitlement to TDIU.  The veteran testified at a hearing at 
the RO in August 2000, and in hearings before the undersigned 
Veterans Law Judge in September 2002 and September 2005.

The veteran was previously denied service connection for a 
back disability, and several attempts to reopen the claim 
were denied because no new and material evidence had been 
submitted as required by law.  See 38 U.S.C.A. § 5108 (2002); 
38 C.F.R. § 3.156 (2001).  In a decision dated in March 2003, 
finding that new and material evidence had been received, the 
Board reopened the veteran's claim of service connection for 
a back disability, and deferred consideration of the 
underlying issue of entitlement to service connection.  The 
TDIU issue was also deferred, pending the outcome of the back 
disability question.  In a subsequent action dated in 
September 2003, the Board remanded the service connection 
issue in order to afford the veteran  orthopedic and 
neurological examinations.  

(Consideration of the veteran's claim for TDIU is again 
deferred pending completion of the development sought in the 
remand that follows the decision below.) 

The Board also notes that the veteran filed a motion to 
advance his case on the docket in November 2002, which motion 
was granted by the Board.


FINDING OF FACT

The veteran does not have a back disability that is 
attributable to his military service.


CONCLUSION OF LAW

The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) are of record, 
and they show that in November 1945 he was admitted to the 
hospital with complaints of low back pain, which became worse 
on hikes.  Clinical data revealed that he had hurt his back 
while carrying pails of sand for long periods of time during 
basic training.  Admission examination revealed some spasm in 
the back.  In January 1946 he was hospitalized with a chief 
complaint of a painful low back and a "queer gait."  He 
reported that the back pain came on first when he was 
undergoing basic training on a long hike, but believed that 
it was made worse after he had undergone a cystoscopic 
examination.  The impression was:  no orthopedic diagnosis.

A February 1946 certificate of discharge reflects that the 
veteran was considered unfit for the military due to, among 
other things, anxiety reaction with hysterical symptoms, 
manifested by the elaboration of complaints of pain in the 
back.  

Post-service treatment records show that when examined by VA 
in November 1946, it was concluded that the veteran did not 
have difficulty with low back pain.  When examined by VA in 
June 1947, he complained of low back pain.  It was noted that 
he had been treated by Dr. C. in Kokomo, Mississippi, for 
back trouble.  Private hospital records from 1959 reflect no 
abnormality of the musculoskeletal system.

A VA hospital summary report shows that, in December 1970, 
the veteran reported having had low back pain since 1945 when 
he fell during training in service, and intermittent low back 
pain thereafter.  He also noted that, three weeks prior, the 
pain became constant and radiated down the right leg, through 
the back of the knee, into his groin, and into his rectum.  
The diagnosis was acute low back pain.

When examined by VA in May 1971, the veteran's main 
complaints consisted of low back pain, which he averred 
started with the injury to his back in 1946.  He reported 
that he was climbing down a rope, fell to the ground, and 
injured his back.  It was summarized that the veteran's 
social and vocational disability, because of his back 
problems, back injury, and residuals, were considered mild to 
moderate in degree.

VA treatment records show that, from November to December 
1971, the veteran was hospitalized and gave a 25-year history 
of occasional mild back pain.  He underwent a lumbar 
myelogram and right hemilaminectomy with diskectomy.  The 
diagnosis was right nucleus pulposus at L5-S1 with nerve root 
irritation on the right.

Correspondence from Dr. R.O., dated in December 1980, 
reflects that the veteran had had chronic low back pain off 
and on for about 27 years prior to a January 1974 car 
accident.  Dr. R.O. also noted that, in December 1970 the 
veteran had injured his back at work while pushing a boxcar 
door, when he felt a sudden snapping in the low back with 
subsequent pain in the low back, radiating into the right 
leg.  Subsequent private and VA treatment reports show 
ongoing treatment for his back.

A VA physician was asked to provide a medical opinion 
regarding the veteran's back disability.  In a July 2001 VA 
medical opinion, the physician, S.M., M.D., noted that, after 
review of the veteran's extensive claims folder, and taking 
into account the chronology of the veteran's back complaints 
prior to December 1971, it was his opinion that the veteran's 
back condition was not essentially related to his in-service 
back complaints.  It was Dr. M's opinion that the veteran's 
low back complaints had always been non-specific in nature, 
and that the type of back condition reported in service was 
soft tissue in nature.  Moreover, the physician noted that 
the type of history of sudden onset of back pain obtained in 
1971 was more in line with a sudden episode of herniation of 
the lumbar disc which was proved later by further diagnostic 
measures, and that this had happened while the veteran was 
working and pushing a boxcar door.  Dr. M concluded that he 
did not have any doubt in his mind that the veteran's back 
condition, was not essentially related to the back complaints 
noted in service.

The veteran was afforded VA spine and neurological 
examinations in June 2003.  The neurological examiner 
recounted the veteran's medical history, including the in-
service incidents, his lumbar laminectomy in 1971, and a re-
injury of the back in a 1974 motor vehicle accident.  The 
neurological examination was unremarkable, and the examiner 
diagnosed status post herniated nucleus pulposus, lumbar with 
operation at L5-S1; history of low back pain and sciatica 
right leg, but no neurologic disability on examination.

Dr. S.M., the same physician who provided the July 2001 
medical opinion, conducted the spine examination of June 
2003.   He again recounted the veteran's medical history and, 
after reporting the results of a comprehensive examination, 
noted that the current etiology of lower back complaints were 
subjective in nature, and that the correct diagnosis was 
status post lower back surgery in 1971.  Dr. M noted that 
after meeting with the veteran and examining him, his earlier 
opinion had not changed, and that opinion was that the 
veteran's current subjective complaint of lower back 
condition was not traceable to his military service.  

On remand from the Board the veteran was afforded another VA 
examination of the  spine in November 2004.  After a 
comprehensive review of the veteran's case file, including 
earlier medical opinions, and a detailed examination of the 
spine, this examiner agreed that the veteran's back 
disability did not originate in, nor was it otherwise 
traceable to, his military service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In the case of certain 
chronic diseases, such as arthritis, service incurrence or 
aggravation may be presumed if the disease is manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  

Here, there is medical evidence of a current disability, as 
well as medical evidence and lay testimony showing an in-
service injury.  However, as the preceding recitation of the 
facts reveals, there is no medical evidence of a nexus 
between any current back disability and the in-service 
injury.  To the contrary, on three occasions, two VA 
examiners were specifically asked to provide an opinion as to 
whether the veteran's current back disability could be 
related to his military service.  On each instance, the 
unequivocal response was an opinion that the veteran's 
current disability is not related to his military service.  
Without medical evidence of a nexus between the current 
disability and the in-service injury, service connection 
cannot be granted.  Additionally, arthritis has not been 
demonstrated within a year of the veteran's separation and 
therefore may not be presumed to have been incurred in or 
aggravated by military service.  38 C.F.R. §§ 3.307, 3.309.

The only evidence of record supportive of the veteran's claim 
that a current spine disability is related to his military 
service consists of the lay statements of the veteran 
himself.  Competent lay evidence is evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a 
layperson.  38 C.F.R § 3.159(a)(1) (2005).  Medical opinion, 
by its very nature, requires specialized education, training, 
and experience.  Thus, while the veteran is competent as a 
layperson to describe events that occurred in service and the 
symptoms he experiences, he is not competent to provide 
medical opinion as to the etiology of his symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's current back 
disorder is not traceable to disease or injury incurred in or 
aggravated during active military service.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, supra, at 
122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for a back 
disability, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also 
specifically requested that the veteran provide any evidence 
he had pertaining to his claim.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of the RO's 
reviews, and the text of the relevant portions of the VA 
regulations.   

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured 
examinations during the pendency of his claim in support of 
his claim.  VA has no duty to inform or assist that was 
unmet.


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

The veteran submitted a claim for TDIU in May 2000, claiming 
that his back condition had caused his unemployability since 
December 1970.  Total disability is considered to exist when 
there is any impairment, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1) (2004).  Total 
ratings are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2005).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2005) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

As determined in the preceding decision, the veteran is not 
service connected for his back disability, on which the his 
TDIU claim was originally based.  However, the veteran is 
currently service connected for two other disabilities, 
anxiety and prostatitis, both of which ratings have been 
increased since the RO last denied entitlement to a total 
disability rating.  Since there is no medical opinion of 
record regarding the combined impact of these two service-
connected disabilities on the veteran's employability, and in 
light of the veteran's alleged worsening disability picture 
related to these two disabilities, the Board will remand for 
a medical opinion and reevaluation by the RO. 

As noted above, during the pendency of the veteran's claim 
for TDIU, the VCAA was signed into law, changing the standard 
for processing veterans' claims.  Review of the record 
discloses that the veteran has not been adequately informed 
regarding the VCAA in connection with his claim for TDIU.  
The Board will therefore also remand in order to ensure that 
the veteran receives the due process to which he is entitled 
in connection with this issue.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
should ensure that the veteran is 
apprised of what information and/or 
evidence is needed which is not of 
record; what the evidence must show 
for the award of TDIU; what 
information/evidence VA is 
responsible for obtaining; what 
information/evidence the RO will 
obtain on the veteran's behalf, what 
information/evidence the veteran 
should obtain, and that the veteran 
should submit any evidence or 
information he has pertaining to his 
TDIU claim.  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002).

2.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician with appropriate 
expertise to provide an opinion as 
to whether the veteran's two 
service-connected disabilities 
combine to render him unable to 
secure or follow substantially 
gainful employment.  The examiner's 
attention is drawn to the statutory 
requirement that only the veteran's 
service-connected disabilities may 
be considered in determining any 
inability to work.  Neither the 
veteran's non-service-connected 
disabilities nor his age may be 
considered.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide a 
medical opinion.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


